Citation Nr: 0419644	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-02 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total rating for 
nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk




INTRODUCTION

The veteran had active service from July 1972 to July 1974 
and  from September 1974 to August 1975.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a decision of July 2002 by the 
Department of Veteran Affairs Denver, Colorado Regional 
Office (RO), which denied service connection for 
posttraumatic stress disorder and denied the claim for 
nonservice-connected pension.

In his September 1999 claim, the veteran raises a claim of 
entitlement to service connection for depression.  This issue 
has not been developed or adjudicated for appellate review.  
The issue is referred to the RO for appropriate action.  

The veteran was schedule for a travel Board hearing on May 4, 
2004.  He failed to report.  

The issue of entitlement to nonservice-connected pension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

There is no competent medical evidence of a current diagnosis 
of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Pelegrini v. Principi, No. 01-944 (U.S. Vet.App. June 24, 
2004), the Court recently held that a VCAA notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

The Board finds that the notice requirements of the VCAA have 
been satisfied in the instant case.  In a December 2001 
letter, the veteran was told what the evidence would have to 
show in order to substantiate entitlement to service 
connection for PTSD.  The veteran was also informed that VA 
was responsible for getting his medical records, employment 
records, and records from other Federal agencies.  VA told 
the veteran that it was his responsibility to inform them of 
any other relevant records that he knew of that would help 
adjudicate his claim.  

Furthermore, an April 2002 letter from VA informed the 
veteran that it was his responsibility to tell VA whether 
there was any additional information or evidence he thought 
would support his claim.  They described the specific steps 
by which the veteran could have them obtain private medical 
records, federal records, and other information or evidence.  

In light of the foregoing, the Board finds that the RO's 
notice letters in December 2001 and April 2002 comply with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet.App. June 24, 
2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the instant case, this was done.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to the December 2001 and April 2002 VA notices.  
Throughout the appeal process, VA has made reasonable efforts 
to obtain relevant records identified by the veteran.  The 
veteran has not identified any additional evidence pertinent 
to the claim of service connection for PTSD, and there are no 
additional records to obtain.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  As such, the veteran is not prejudiced by an 
adjudication of his claim at this juncture.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board observes that the record contains no competent 
medical evidence showing a current medical diagnosis of PTSD 
and it has not been reported that such evidence exists so as 
to give rise to a duty under the VCAA.  It is noted that the 
veteran's service medical records are negative for any 
complaints or findings of any psychiatric disorder, including 
PTSD.  The Board further notes that while an August 2002  
report by Carlos Rodriguez, Ph.D. and Steven Martin, M.D. 
shows a diagnosis of chronic major depression, a diagnosis of 
PTSD was never given.  Because there is no competent medical 
evidence of the current existence of PTSD, this claim must be 
denied.  In the absence of proof of a disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
the question as to whether the veteran currently has PTSD 
necessarily involves a medical diagnosis.  Accordingly, 
competent medical evidence is required.  As no competent 
medical evidence is of record showing a current diagnosis of 
PTSD, the Board finds that the preponderance of the evidence 
is against the claim.  

In light of the fact that the medical evidence of record 
fails to show that the veteran has PTSD, there is no 
reasonable possibility that additional VA assistance would 
aid in substantiating his claim.  


ORDER

Service connection for posttraumatic stress disorder is 
denied.  


REMAND

The veteran claims entitlement to nonservice-connected 
pension.  Records signed by Pauline DeGrande, M.H.W. and 
Phillip Liu, M.D. from July 1980 show diagnoses of transient 
situational disturbance and adjustment reaction to adult 
life.  Progress notes from September 1995 to October 1995 
show diagnoses of hypertension, tobacco abuse, macrocytic 
anemia, and a possible peptic ulcer.  A VA examination from 
April 1997 shows diagnoses of alcohol abuse, lumbosacral 
strain, and short-term memory loss.  A report from August 
2002 signed by Carlos Rodriguez, Ph.D. and Steven Martin, 
M.D. shows a diagnosis of chronic major depression.  Finally, 
records from Pueblo Clinic dated in February 2003 show 
diagnoses of seizures and dermatitis on the feet and lower 
extremities.  

An appropriate VA medical examination should be scheduled in 
order to determine the extent of these conditions and whether 
they render the veteran unable to work.  Additionally, the 
veteran should be allowed to submit evidence pertaining to 
his claim for a nonservice-connected pension.

During the veteran's appeal period, the rating criteria for 
skin disorders changed in August 2002.  Where laws or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial appeal process is 
completed, unless Congress provides otherwise, the version of 
the law most favorable to the appellant will apply.  The 
veteran should have an opportunity to have his claim 
evaluated under both criteria.

Also, the Board notes that in December 2001 and April 2002, 
the RO mailed the veteran VCAA letters.  The letters did not 
explain what evidence was necessary to substantiate a claim 
for entitlement to a nonservice-connected pension.  The 
veteran must therefore be given an appropriate VCAA letter 
pertaining to the claim for entitlement to nonservice-
connected pension.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  Contact the veteran and obtain 
information (names, addresses, dates) 
concerning all VA or non-VA examinations 
and treatment received by him for his 
transient situational disturbance, 
adjustment reaction to adult life, 
hypertension, tobacco abuse, macrocytic 
anemia, a possible peptic ulcer, chronic 
major depression, seizures and dermatitis 
on the feet and lower extremities.  Then 
obtain copies of all related medical 
records which are not already on file.

2.  With respect to the claim for 
entitlement to nonservice-connected 
pension, send the veteran and his 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim for nonservice-
connected pension.  The letter should 
also specifically inform the veteran and 
his representative of which portion of 
the evidence is to be provided by the 
veteran and which part, if any, the RO 
will attempt to obtain on his behalf.  
The letter should also inform the veteran 
that he may submit any pertinent evidence 
in support of his claim.

3.  Schedule the veteran for appropriate 
VA examinations for the purpose of 
determining the nature and severity all 
of his disabilities, to include his 
transient situational disturbance, 
adjustment reaction to adult life, 
hypertension, tobacco abuse, macrocytic 
anemia, a possible peptic ulcer, chronic 
major depression, seizures and dermatitis 
on the feet and lower extremities.  The 
examiner should provide a detailed list 
of all of the veteran's disabilities, as 
well as the associated symptoms.  The 
examiner(s) should specifically address 
the following:  

a.  For the veteran's short-term 
memory loss, transient situational 
disturbance, adjustment reaction to 
adult life, and chronic major 
depression, the psychiatrist should 
report all psychiatric diagnoses, 
describe in detail all psychiatric 
symptoms associated with the 
diagnoses, and discuss veteran's 
level of occupational and social 
impairment attributed to any 
psychiatric disability found.  

b.  For the veteran's hypertension, 
the examiner should state the 
veteran's predominant systolic and 
diastolic blood pressure.  

c.  For the veteran's anemia, the 
examiner should report the veteran's 
hemoglobin level, and state whether 
there is high output congestive 
heart failure or dyspnea at rest, 
dyspnea on mild exertion, 
cardiomegaly, tachycardia (100 to 
120 beats per minute) or syncope 
(three episodes in the last six 
months, weakness, easy fatigability, 
headaches, lightheadedness, or 
shortness of breath, or if the 
anemia is asymptomatic.

d.  For the veteran's lumbosacral 
strain, the examiner should state if 
there is listing of whole spine to 
opposite side, positive 
Goldthwaite's sign, marked 
limitation of forward bending in 
standing position, loss of lateral 
motion with osteo-arthritic changes, 
or narrowing or irregularity of 
joint space, or some of the above 
with abnormal mobility on forced 
motion, or if there are muscle 
spasms on extreme forward bending, 
loss of lateral spine motion, 
unilateral, in standing position, or 
if there is characteristic pain on 
motion or slight subjective symptoms 
only.

e.  For the veteran's possible 
peptic ulcer, the examiner should 
state whether he currently has the 
condition and if so, the level of 
impairment caused by the ulcer 
should be specifically reported.  

f.  For the veteran's seizures, the 
examiner should state whether the 
veteran currently suffers from 
seizures and if so, he/she should 
comment on the impairment of motor, 
sensory, or mental function, as well 
as state whether the veteran has any 
psychotic manifestations, complete 
or partial loss of use of one or 
more extremities, speech 
disturbances, impairment of vision, 
disturbances of gait, tremors, 
visceral manifestations, etc due to 
seizures. 

g.  For the veteran's dermatitis, 
the examiner should state what 
percent of the entire body or 
exposed affected area the dermatitis 
covers, or; if there is use of 
constant or near-constant systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs 
required during the past 12-month 
period, and for what duration the 
drugs were required.  Also, state 
whether there is ulceration or 
extensive exfoliation or crusting, 
exudation or itching constant, 
extensive lesions, exfoliation, 
exudation or itching.  State whether 
there are systemic or nervous 
manifestations, extensive lesions, 
or marked disfigurement and whether 
the condition is exceptionally 
repugnant.

h.  Each examiner should address 
whether the veteran, because of his 
disabilities, is unable to secure 
and follow a substantially gainful 
occupation, considering the nature 
of the disabilities in question, the 
veteran's age, the veteran's 
occupational background, and any 
other related factors.  

4.  After the foregoing, review the 
veteran's claim and assign ratings for 
each disability found.  In this regard, 
both the old and the new skin rating 
criteria should be considered.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



